AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or At`ter November l, l987)
CLAUDIA GONZALEZ

Case Number: lSCRBSl l-DMS

Jeremy Warren, Katie Jenkins RET
Defendant’s Attorney

REGISTRATION No. 71434298 F \ L E n

|:] _
THE DEFENDANT: FEB 15 2019
pleaded guilty to count(s) l Of the InfOl'IIlatiOrl

 

CL,ERK‘ U.$ F}ZSTWCT COURT
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following o `Muz§im ;,)\S,le;{_;‘t {)F {,,¢.;_;FQRN}A

BY ,,zM.MMJ.~Gouth-W:(-

Title & Section Nature of ()ffense Numbergs[
21 USC 952, 960 lMPORTATION OF COCA]NE 1 ”
The defendant is sentenced as provided in pages 2 through 4 of this judgmentl

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

|:i The defendant has been found not guilty on count(s)

 

i:| Count(s) is dismissed on the motion of the United States.

Assessment : $100.0()

JVTA Assessment*: $
|:l

;Justice for Victims of Trafi“rcking Act of 20¥ 5, Pub. L. No. 114-22.
No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 15. 2019

Date of Imposition of Sentence
\4* V,. . §A

HoN. DAN¢FM. sABRAW’ '
UNITED STATES DISTRICT JUDGE

lSCRBSl l-DMS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: CLAUDIA GONZALEZ Judgment - Page 2 of 4
CASE NUMBER: lSCR351]-DMS

MI_S£NM_FM
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
EIGHTEEN (18) MONTHS.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
Defendant be designated to a FCI Victorville CA

H|:|

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:] at A.M. on

 

l:| as notified by the United States Marshal.

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

\:| on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCRB§l l-DMS

~¢4#.

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: CLAUDIA GONZALEZ Judgment - Page 3 of 4
CASE NUMBER; lSCR3 51 i-DMS
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

THREE (3) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime
For oj"enses committed on or aj?er Seprember 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse (Check, ffappiicable.)

Z¢ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

m The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check pfapplfcable.)

i:\ The defendant shall participate in an approved program for domestic violence (Check ifeppffcable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fmc or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

i) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant Shall Work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase possess, use, distributel or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant Shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted cfa felony,
unless granted permission to do so by the probation officer;

l()) the defendant Shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make Such notifications and to confirm the defendant’s compliance
with such notification requirementl

lSCR3511-DMS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: CLAUDlA GONZALEZ Judgment - Page 4 of 4
CASE NUMBER: lSCR$Sl l-DMS

//

SPECIAL CONDITIONS OF SUPERVISION

. Not enter or reside in the Republic of Mexico without written permission of the Court or probation

officer, and comply with both United States and Mexican immigration law requirements

. Participate in a program of mental health treatment as directed by the probation officer, take all

medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
permission The Court authorizes the release of the presentence report and available psychological
evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. The defendant may be
required to contribute to the costs of services rendered in an amount to be determined by the probation
officer, based on the defendant’s ability to pay.

. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for

revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

lSCR3511-DMS

